Sunshine Bancorp Press Release For Immediate Release Contact: Brent Smith SVP, Corporate Development (813)659-8626 Sunshine Bancorp, Inc. Reports 2016 Results; Total assets approach $1 billion Plant City, FL – January 25, 2017 – Sunshine Bancorp, Inc. (the “Company”) (NASDAQ: SBCP), the holding company for Sunshine Bank (the “Bank”), has released its unaudited financial results for the fourth quarter and the year ended December 31, 2016. Key Accomplishments During 2016 - Converted Tampa and Orlando loan production offices to full service branches - Successfully raised $11 million of subordinated debt - Announced and completed the Florida Bank of Commerce acquisition - Established a franchise connecting the Florida coasts along I4 corridor - Loans Outstanding Growth of 110% - NPA/Assets at December 31, 2016 was 0.03% The Company recognized a $514,000 loss for the fourth quarter of 2016 and a $43,000 loss for the year ended December 31, 2016 compared to a $1.8 million loss for the fourth quarter 2015 and a $2.2 million loss for the year end December 31, 2015.The 2016 results include merger-related expenses of $2.7 million in the fourth quarter and $3.0 million for the year, relating primarily to the Florida Bank of Commerce acquisition. Total assets were $931.4 million at December 31, 2016 compared to $564.0 million at September 30, 2016 and $507.3 million at December 31, 2015.Net loans increased to $683.8 million at December 31, 2016 compared to $396.0 million at September 30, 2016 and $326.3 million at December 31, 2015.Year over year loan growth was 109.6%.Total deposits were $729.9 million at December 31, 2016 compared to $438.8 million at September 30, 2016 and $399.1 million at December 31, 2015.The Bank’s deposit composition as of December 31, 2016 was 78% core deposits and 22% time deposits.Noninterest bearing deposits equaled 30% of total deposits at December 31, 2016 compared to 22% at December 31, 2015. Andrew Samuel, President and CEO, commented, “A little over two years ago the organization set course to build a dominant community bank in Florida.With the acquisition of Florida Bank of Commerce fully integrated we have achieved the critical mass needed to begin to produce appropriate returns for our shareholders.The strategic and organic achievements of the past two years have produced a well-positioned balance sheet as of December 31, 2016, and will substantially increase the earnings power of our franchise in 2017.” The Bank’s non-performing assets as of December 31, 2016 were $323,000 compared to $783,000 as of December 31, 2015.The Bank’s non-performing assets to total assets ratio as of December 31, 2016 was 0.03% compared to 0.15% as of December 31, 2015. In addition, the allowance for loan losses was 1125.1% of non-performing loans at December 31, 2016. Noninterest expenses for 2016 totaled $21.6 million, compared to $17.3 million in 2015. The increase included an increase in merger-related expenses which totaled $3.0 million in 2016 and an increased expense base from our previously completed acquisitions and loan production office conversions to full service branches.The Company does not anticipate incurring further significant merger related expenses associated with the Florida Bank of Commerce acquisition. Salaries and employee benefits expense for the year ended December 31, 2016 was $10.8 million compared to $9.6 million in 2015. The Company undertook several expense saving initiatives throughout the year in addition to the cost savings to be achieved in the Florida Bank of Commerce acquisition.Fourth quarter 2016 salaries and employee benefits expense was $3.3 million which represents only a partial quarter of combined company expense given the acquisition closed on October 31, 2016. Net interest income for the year ended December 31, 2016 was $18.9 million, an increase of $7.8 million from the $11.1 million for the year ended December 31, 2015.Since the Company’s new strategic plan was initiated, net interest income has experienced growthof $12.9 million over the past two years. Net interest income for the fourth quarter 2016 was $6.7 million compared to $4.3 million in the third quarter of 2016 and $3.9 million during the fourth quarter of 2015. Stockholders’ equity increased to $112.1 million at December 31, 2016 compared to $71.4 million at December 31, 2015. Forward Looking Statements This news release contains forward-looking statements within the meaning of the federal securities laws. Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results. These forward-looking statements, identified by words such as “will,” “expected,” “believe,” and “prospects,” involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein. These risks and uncertainties involve general economic trends and changes in interest rates, increased competition, changes in consumer demand for financial services, the possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, and market disruptions. The Company undertakes no obligation to release revisions to these forward-looking statements publicly to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required to be reported under the rules and regulations of the Securities and Exchange Commission. About Sunshine Bancorp, Inc. Sunshine Bancorp, Inc. was formed in 2014 as the holding company for Sunshine Bank. The Bank was first organized in 1954 in Plant City. In 2014 after converting from the mutual form of organization to the stock form, the current name of Sunshine Bank was adopted. The Company provides financial services to individuals, families, and business customers from 18 branch locations stretching from the East Coast to the West Coast of Florida in Brevard, Hillsborough, Manatee, Orange, Osceola,Pasco, Polk,Sarasota, and SeminoleCounties. The Company’s common stock is traded on the NASDAQ Capital Market under the symbol “SBCP.” For further information, visit the Company website www.mysunshinebank.com. 2 Sunshine Bancorp, Inc. Consolidated Balance Sheet (Dollars in thousands, except per share information) As of December 31, As of December 31, (Unaudited) Assets Cash and due from banks $ $ Interest-earning deposits in financial institutions Federal funds sold Cash and cash equivalents Time deposits with banks Securities available for sale Loans held for sale Loans, net of allowance for loan losses of $3,274 and $2,511 Premises and equipment, net Federal Home Loan Bank stock, at cost Cash surrender value of bank-owned life insurance Deferred income tax asset Goodwill and other intangibles Accrued interest receivable Other real estate owned 32 32 Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Noninterest-bearing demand accounts $ $ Interest-bearing demand and savings accounts Time deposits Total deposits Other borrowings Subordinated Notes - Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value, 5,000,000 authorized; none outstanding - - Common stock, $0.01 par value, 50,000,000 shares authorized; issued and outstandingof 7,986,074at December 31, 2016 and 5,259,321at December 31, 2015 80 53 Additional paid in capital Retained income Unearned employee stock ownership plan (“ESOP”) shares ) ) Accumulated other comprehensive income ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 3 Sunshine Bancorp, Inc. Consolidated Statement of Operations (Dollars in thousands, except per share information) Three months Ended Twelve months Ended December 31, December 31, Interest income: (Unaudited) (Unaudited) Loans $ Securities Other 96 95 Total interest income Interest Expense: Deposits Borrowed funds 27 81 Total interest expense Net interest income Provision for loan losses - - - Net interest income after provision for loan losses Noninterest income: Fees and service charges on deposit accounts Gain on sale of other real estate owned - - 18 20 Mortgage Broker Fees 41 43 Gain on sale of securities - - Income from bank-owned life insurance Other 70 Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Data and item processing services Professional fees Advertising and promotion 27 Stationery and supplies 40 58 FDIC Deposit insurance Merger related Other Total noninterest expenses Income (Loss) before income taxes ) ) ) Income tax (benefit) expense ) ) ) Net income (loss) $ ) $ ) $ ) $ ) Preferred Stock dividend requirement - - - ) Net income (loss) available to common stockholders $ ) $ ) $ ) $ ) Basic earnings (loss) per share $ ) $ ) $ ) $ ) Diluted earnings (loss) per share $ ) $ ) $ ) $ ) 4 Three Month Periods Ended * 12/31/2016 9/30/2016 6/30/2016 3/31/2016 12/31/2015 Operating Highlights (Unaudited) Net Income (Loss) $ ) $ $ 73 $ $ ) Net interest income Provision for loan losses - Non-Interest Income Non-Interest Expense Financial Condition Data: Total Assets $ Loans, Net Deposits: Noninterest-bearing demand accounts Interest-bearing demand and savings accounts Time deposits Total Deposits Selected Ratios Net interest margin % Annualized return (loss) on average assets %) % % % %) Annualized return (loss) on average equity %) % % % %) Capital Ratios ** Total Capital Ratio % Tier 1 capital ratio % Common equity tier 1 capital ratio % Leverage ratio % Asset Quality Ratios Non-performing assets $ Non-performing assets to total assets % Non-performing loans to total loans % Allowance for loan losses(AFLL) $ AFLL to total loans % AFLL tonon-performing loans % * Dollars in thousands ** Capital Ratios for Sunshine Bank only 5
